s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 6, 2015

                                       No. 04-15-00477-CV

                                            David SAB,
                                             Appellant

                                                  v.

                                           Kathryn SAB,
                                             Appellee

                  From the 365th Judicial District Court, Dimmit County, Texas
                            Trial Court No. 14-09-12373 DCVAJA
                       Honorable Amado J. Abascal, III, Judge Presiding


                                          ORDER
        Appellant filed a motion seeking appellate review of the trial court’s order sustaining
appellee’s contest to appellant’s affidavit of indigence. See TEX. R. APP. P. 20.1(j). The trial
court clerk and court reporter are therefore required to prepare, certify, and file the clerk’s record
and reporter’s record pertaining to the issue of appellant’s indigence without advance payment of
costs. TEX. R. APP. P. 20.1(j)(3).

        It is therefore ORDERED that the trial court clerk prepare, certify, and file a clerk=s
record that contains those portions of the trial court’s record that pertain to the hearing on the
contest to appellant’s affidavit of indigence, including, at a minimum, the affidavit of indigence
filed by appellant, the contest filed by appellee, the trial court’s order sustaining the contest to
the affidavit of indigence, and the appellant’s motion for review of the court’s order, along with
any motions for extension of time to file the motion for review.

        It is further ORDERED that the court reporter prepare, certify, and file a reporter’s record
for the hearing on the contest to appellant’s affidavit of indigence. The reporter=s record must
include a transcription of the hearing, any and all exhibits admitted into evidence during the
hearing, and the trial court’s ruling with respect to the contest.

       The clerk’s record and reporter’s record pertaining to the issue of appellant’s indigence
must be filed in this court within ten (10) days from the date of this order.
      The appellate deadlines in this appeal shall be SUSPENDED pending resolution of
whether appellant is entitled to proceed in this appeal without advance payment of costs.



                                               _________________________________
                                               Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court